                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

REGINALD CLEMONS,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )             No. 4:17CV2739 HEA
                                                )
JOSEPH BRAUER, et al.,                          )
                                                )
               Defendants.                      )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the Office of the City Counselor’s response to the

Court’s Order dated October 9, 2018. See ECF No. 13 (filed ex parte under seal). As plaintiff is

proceeding in forma pauperis, the Court will order the Clerk of Court to effectuate service of

process on defendants Joseph Brauer and Chris Pappas through the United States Marshal’s

Office. A copy of the summons and return of summons shall be filed under seal and will not be

served on plaintiff, as these documents will contain Mr. Brauer and Mr. Pappas’ last known

home addresses.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall issue process or cause process to issue

upon the complaint as to defendants Joseph Brauer and Chris Pappas.             Service shall be

effectuated at the address provided by the Assistant City Counselor in his response to the Court’s

Order of October 9, 2018. [ECF No. 13]

       IT IS FURTHER ORDERED that because plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through summons,

pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. § 1915.
       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and will not be served upon plaintiff, as these documents will contain

defendants Brauer and Pappas’s last known home address.

       Dated this 12th day of October, 2018.




                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                               -2-
